Citation Nr: 0920097	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-35 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to July 1945.  
He died in September 2006, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In that decision, the RO, among other things, 
denied entitlement to service connection for the cause of the 
Veteran's death (claimed as due to service-connected 
disabilities).  

In a May 2007 statement in support of claim (VA Form 21-
4138), the appellant disagreed with the March 2007 decision 
as to service connection for the cause of the Veteran's death 
due to service-connected disabilities, and also indicated 
that her claim included the argument that the Veteran's death 
was caused by negligent VA care, for which she was entitled 
to compensation under 38 U.S.C.A. § 1151.  The RO's 
subsequently issued a statement of the case (SOC) and 
supplemental SOCs (SSOCs) that addressed both the cause of 
death due to service-connected disabilities theory and the 
compensation under 38 U.S.C.A. § 1151 for the cause of the 
Veteran's death theory.

In March 2009, the appellant testified at a hearing in 
Washington, D.C. before the undersigned; a transcript of that 
hearing is of record.  During the hearing, the appellant 
indicated that she was pursuing only the 1151 aspect of the 
claim and not the cause of death due to service-connected 
disabilities aspect of the claim.  The Board has 
recharacterized the issue on appeal accordingly. 
In May 2009, the Vice-Chairman of the Board granted a motion 
to advance this case on the Board's docket, pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2008).

For the reasons expressed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

As indicated during the March 2009 hearing, the appellant 
contends that the Veteran's death was caused by VA negligence 
in furnishing care to the Veteran.  Specifically, she and her 
representative argued that in the mid 1980s, a physician at 
the Martinsburg, Virginia VA Medical Center (VAMC) 
negligently instructed the Veteran to stop taking his blood 
pressure medication, causing atrial fibrillation and the 
heart problems that ultimately resulted in his death from 
congestive heart failure in December 2006.  See Hearing 
Transcript, pp. 3-4, 5-7, 15-16.  While there are records 
from the Martinsburg VAMC in the claims file, the earliest 
date of these records appears to be March 1990.  As these VA 
treatment records are central to the appellant's claim, a 
remand is necessary to obtain them.  See 38 C.F.R. 
§ 3.159(c)(2).  

In addition, the appellant has not been provided notice as to 
how to establish entitlement to compensation under 
38 U.S.C.A. § 1151 for the cause of the Veteran's death.  
Such notice should be provided.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
Martinsburg VAMC all records of 
evaluation and/or treatment of the 
Veteran, other than those that have 
already been associated with the claims 
file, in particular any records from the 
1980s.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c)(2) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the appellant 
and her representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for compensation under 38 U.S.C.A. 
§ 1151 for the cause of the Veteran's 
death. 
The RO should explain how to establish 
entitlement to compensation under 
38 U.S.C.A. § 1151 for the cause of the 
Veteran's death and the respective 
responsibilities of VA and the appellant 
in obtaining evidence in support of this 
claim. 

3.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for 
compensation under 38 U.S.C.A. § 1151 for 
the cause of the Veteran's death.

4.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

As noted above, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Therefore, while 
the law requires that all claims that are remanded by the 
Board of Veterans' Appeals for additional development or 
other appropriate action must be handled in an expeditious 
manner, expeditious handling of this claim is particularly 
important.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



